        Case 4:20-cv-00075-BMM Document 24 Filed 09/07/21 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                          DISTRICT OF MONTANA
                          GREAT FALLS DIVISION



 LANNY AND KRIS TREASURE,                     CV-20-75-GF-BMM

                     Plaintiff,
                                                  ORDER
 vs.

 UNITED STATES OF AMERICA
 BUREAU OF INDIAN AFFAIRS;
 ASSINIBOINE and SIOUX
 TRIBES OF THE FORT PECK
 INDIAN RESERVATION, DALE
 GRANDCHAMP; DOUG
 GRANDCHAMP, and DOES 1-5,

                     Defendant.




       Consent to the jurisdiction of a United States Magistrate Judge having been

either withheld or met with objection,

       IT IS ORDERED:

       1. This case remains assigned to the Honorable Brian Morris, United States

District Judge, for all further proceedings and entry of judgment.

       2. The Clerk of Court is directed to forthwith notify the parties of the
       Case 4:20-cv-00075-BMM Document 24 Filed 09/07/21 Page 2 of 2



making of this order.

      DATED this 7th day of September, 2021.
